Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2021 has been entered.
 
DETAILED ACTION
This office action is responsive to the amendment filed 12/21/2021. Claims 1-26 are currently pending. 
Response to Amendment
Applicant's amendment is entered into further examination and appreciated by the examiner.
Response to Remarks/Arguments
Regarding remarks on the objections to the claims, the amendment is accepted and the previous objections are withdrawn.
Regarding arguments on the rejections under 35 U.S.C. §103, applicant’s arguments have been considered but are moot in view of new ground of rejection 

Claim Objections
Claims 16 and 24-26 are objected to because of the following informalities: As per claim 16, the limitation "picking a time arrival" should be replaced with "picking a time arrival of the acquired pulse-echo" or with an appropriate phrase for clarity according to spec. ([0050, Fig. 7]). The limitations "smoothing the time arrival; aligning a phase of the time arrival" should be replaced with "smoothing the time curve; aligning a phase of the time curve" according to spec, ([0050, Fig. 7]). To avoid the lack of antecedent basis for the limitation "the time curve", the limitation "multiplying a mud speed and adding a radius of the downhole tool to produce a time curve" in claim 6 should be moved to claim 5 prior to the limitations "smoothing the time curve; aligning a phase of the time curve". The limitation "averaging the phase of the time arrival" should be replaced with "averaging the phase of time curves, wherein each time curve corresponds with each one of a plurality of transducers" according to spec. ([500, Fig. 7]).
As per claims 24-26, the limitation "calculating for a least-square error of the synchronous pulse-echo acquisition" should be replaced with "calculating data (or signal)" or with an appropriate phrase for clarity. The limitation "calculating for a minimization of the leas square error" should be replaced with "calculate a minimal value of the least-square error" or with an appropriate phrase for clarity. It is further recommended to add "over a .
Appropriate correction is required.

Claim Interpretation-35 USC § 101
Although representative independent claim 1 recites limitations/steps which belong to combination of mental process and mathematical concept grouping for a representative claim 1 such as
“calculating an initial downhole tool location;
identifying a center trajectory for the downhole tool based at least in part from the initial downhole tool location;
identifying a rotational time and a position for the downhole tool;
identifying measurement data of the downhole tool;
inputting at least the shape of the borehole, the center trajectory of the downhole tool, the rotational time of the downhole tool, the position of the downhole tool, and the measurement data of the downhole tool into an information fusion for drilling dynamics;
identifying at least one of a whirl of the downhole tool, a vibration of the downhole tool, or a stick-slip of the downhole tool from the information fusion for drilling dynamics;

“taking a synchronous tool face measurement of the downhole tool; taking a synchronous pulse-echo acquisition to estimate a shape of a borehole, wherein one or more transducers transmit an excitation at the same time” as additional elements. 
The recited limitations/steps are not merely generic steps, but specifically ties a practical use of a downhole tool for specific measurements while drilling, thus making claims show the integration of practical application to judicial exception (Step 2A prong 2 test of 2019 PEG Oct update)
Therefore, claims 1-26 are patent eligible.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim 1-4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Jarrot (US 20180266239 A1) in view of Seeman (US 4661933 A), hereinafter ‘Seeman’ and Benson (US 20160362971 A1), hereinafter ‘Benson’.
As per claim 1, Jarrot discloses the claim as follows.
	A method for determining motion of a downhole tool and feeding back drilling performance comprising: (method, estimating tool center position, 
	taking a tool face measurement of the downhole tool; (MWD, measures … orientation of the drilling tool [0028])
	taking a pulse-echo acquisition to estimate a shape of a borehole; (acoustic sensors, pulse echo ultrasonic sensors [0034])

However, Jarrot is silent regarding performing “a synchronous tool face measurement”, “a synchronous pulse-echo measurement” and “wherein one or more transducers transmit an excitation at the same time”.

Seeman discloses a synchronous measurement (detailed description will now be given of the detection, counting and transmission circuit 150, synchronization circuit 300 [col 9 line 4-31], synchronization circuit [col 10 line 9-10, line 19-20], synchronism [col 11 line 1]) and one or more transducers transmit an excitation at the same time (transducer has two opposite active faces so as to simultaneously transmit acoustic pulses in diametrically opposite directions from the sonde [abs]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date of the invention to modify the teachings of Jarrot in view of Seeman to use synchronous interface scheme when performing measurements, i.e. taking a tool face measurement and a pulse-echo acquisition, enabling one or more transducers 
Jarrot further discloses initializing center trajectory (tool center trajectory D(0) may be initialized, equivalent to an initial downhole tool location D(k-1) used in the first iteration [0047]) and 
	identifying a center trajectory for the downhole tool based at least in part from the initial downhole tool location (tool center trajectory [0007, Fig. 4], the probable set of bore hole boundary positions W and probable set of tool center positions D may be iteratively estimated until convergence is achieved [0046], tool center trajectory D(k) , boundary positions at iteration (k) W(k) [0048, eq. 3], W(k), D(k-1) [0047, eq. 2], showing  a center trajectory for the downhole tool is based on the initial downhole tool trajectory D(0), which is equivalent to an initial downhole tool location).



Benson discloses an initial downhole tool location in identifying the subsequent path of the tool (first location of the rotary steerable BHA with respect to a target drilling path, create a convergence path from the first location of the rotary steerable BHA [abs, claims 1, 6, 12 and 18]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date of the invention to modify the teachings of Jarrot in view of Benson to calculating an initial downhole tool location and identifying a center trajectory for the downhole tool based at least in part from the initial downhole tool location for an improved drilling operation with minimal error.

Jarrot further discloses identifying a rotational time and a position for the downhole tool; (measuring the azimuth of the tool , such as a magnetometer or a rotational speed sensor [0028], measurement M, for each rotation of the tool, Nth rotation of the tool [0044], position at a given point in time [0038], position of downhole tool [0039], positions D [0046])
	Identifying measurement data of the downhole tool; (a set of measurements [0008], the set of measurements used in the systems and methods of this disclosure include a measurement of tool azimuth together with an acoustic measurement. The set 
	inputting at least the shape of the borehole, the center trajectory of the downhole tool, the rotational time of the downhole tool, the position of the downhole tool, and the measurement data of the downhole tool into an information fusion for drilling dynamics; (measurements of borehole boundary, tool center position, or mud parameter, equivalent to inputs, enable borehole stability monitoring and/or drilling optimization,  Drilling dynamics, equivalent to information fusion for drilling dynamics, identification of shocks, vibration, whirl severity, assess the vibrational state downhole and adjust the drilling parameters accordingly  [0073]; borehole … shape, geometry [0031], measurements at multiple azimuths (e.g., by rotation [0032], positions of … the downhole tool [0040], Nth rotation, a time period that corresponds to less than one to several dozens of rotations of the tool  [0044], equivalent to inputs)
	Identifying at least one of a whirl of the downhole tool, a vibration of the downhole tool, or a stick-slip of the downhole tool from the information fusion for drilling dynamics;
(Identification of shocks, vibration, whirl severity, assess the vibrational state downhole and adjust the drilling parameters accordingly [0073]) and
	identifying one or more borehole condition and a drilling efficiency based at least in part on the whirl of the downhole tool, the vibration of the downhole tool, and/or the stick-slip of the downhole tool (borehole boundary distances and tool center trajectory [claims 12 & 13], enable borehole stability monitoring and/or drilling optimization in real time or improved post-processing in a recorded mode. Drilling dynamics that may be 

As per claim 2, Jarrot and Benson disclose claim 1 set forth above.
Jarrot further discloses “wherein the downhole tool is a bottom hole assembly” (BHA [0028, Fig. 1]).

As per claim 3, Jarrot and Benson disclose claim 1 set forth above.
Benson further discloses “rate of penetration, weight on bit, revolutions per minute, or torque on bit” as collected data (WOB, ROP [0033], RPM [0044], torque [0157]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date of the invention to modify the teachings of the combined prior art in view of Harmer to modify the teachings of the combined prior art in view of Harmer to collect rate of penetration, weight on bit, revolutions per minute, or torque on bit as measurement data for an accurate and effective drilling control.

As per claim 4, Jarrot and Benson disclose claim 1 set forth above.
Jarrot discloses identifying borehole condition (borehole boundary distances and tool center trajectory [claims 12 & 13]) and altering the downhole tool based at least in part on the one or more borehole drilling condition and the drilling efficiency (assess the vibrational state downhole and adjust the drilling parameters accordingly [0073], implying altering the downhole tool).

Benson further discloses “altering the downhole tool based at least in part on the one or more borehole drilling condition and the drilling efficiency” (control system, monitor and change drilling rig settings, such as WOB and/or differential pressure to alter the ROP or radial orientation of the tool face [003]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date of the invention to modify the teachings of the combined prior art in view of Benson to alter the downhole tool based at least in part on the one or more borehole condition and the drilling efficiency for an accurate and effective drilling control.

As per claim 9, Jarrot and Benson disclose claim 1 set forth above.
Jarrot further discloses “wherein the rotational time and the position for the downhole tool is found from a gyro or a magnetometer” (measuring the azimuth of the tool, such as a magnetometer [0028], measure of azimuth, magnetometer [0037, Fig. 2]).

	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Jarrot, Seeman and Benson in view of Zhang (US 20170212263 A1), hereinafter ‘Zhang’ and Keegan (US 20160011295 A1), hereinafter ‘Keegan’.
As per claim 5, Jarrot and Benson disclose claim 1 set forth above.
The set forth combined prior art is silent regarding “the estimate the shape of the borehole comprises: picking a time arrival of the acquired pulse-echo; producing a time 

Zhang discloses determining shape of borehole using a technique of picking a time arrival from a time curve derived from the acquired pulse-echo (shape of borehole [0006, 0043], arrival time, curve fitting, curve smoothing [0010, 0026, Fig. 8, 0083, 0085, 0088-0089, Fig, 10, 0105, claims 6-7], generate the curve [0074-0075]).

Keegan disclose a technique of aligning and averaging a phase of arrival time for determining a location of a receiver with a signal (time of arrival, align phase [0004, 0029, 0070, 0123-0124, claim 1], average phase [0112, Fig. 9B, 0118], for determining a location of a receiver with a multi-carrier signal [0004], curve [0115- 0118, Fig. 10A-D]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date of the invention to modify the teachings of the combined prior art in view of Zhang and Keegan to estimate the shape of the borehole using techniques of picking a time arrival, smoothing the time arrival, aligning a phase of the time arrival, and averaging the phase of the time arrival for an accurate and effective drilling control.

	Claim 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Jarrot (US 20180266239 A1) in view of  Pedrycz (US 20190226323 A1), hereinafter ‘Pedrycz’ and Benson. 
As per claim 13, Jarrot discloses the claim as follows.
	A system comprising: (system [abs, 0007])
	a downhole tool, wherein the downhole tool comprises: (BHA assembly 34 [0028, Fig. 1])
	at least two transducers and wherein the at least two transducers are configured to record an echo; (downhole tools 36A, 36B, and/or 36C may collect a variety of data 40A that may be stored and processed in the BHA, signals pulsed through the geological formation 12 or mud pulse telemetry using the drilling mud 24 [0029], four acoustic sensors … are shown by way of example in FIG . 2 [0032, Fig. 2], the acoustic sensors … may be pulse echo ultrasonic sensors,  Acoustic signals ‘such as ultrasonic pulses’ may be emitted by the downhole tool 36B  [0034])

However, Jarrot is silent regarding “a transducer configured to emit a pressure pulse from the at least two transducers synchronously”.

Pedrycz discloses a use of “a transducer configured to emit a pressure pulse” (The ultrasonic transducer 400 can operate in a pulse-echo or transceiver mode, where the ultrasonic transducer 400 both emits an ultrasonic pulse and receives the reflected ultrasonic pulse [0059]) from the at least two transducers synchronously (four pulse - echo transducers 102 - 105 each oriented toward the wall of the wellbore at different respective azimuths 106 - 109 and axial locations 110 - 113. The plane
implying emitting a pressure pulse from the at least two transducers synchronously) 

Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date of the invention to modify the teachings of Jarrot in view of Pedrycz to use at least two transducers configured to emit a pressure pulse from the at least two transducers synchronously when performing measurements of the downhole tool for convenience and accuracy.

Jarrot further discloses an information handling system configured to: (data processing system 44 [0030, 0039 Fig. 1])
	initialize center trajectory; (tool center trajectory D(0) may be initialized, equivalent to an initial downhole tool location D(k-1) used in the first iteration [0047])
	identify a downhole tool center trajectory based at least in part from the initial downhole tool location ; (tool center trajectory [0007, Fig. 4], the probable set of bore hole boundary positions W and probable set of tool center positions D may be iteratively estimated until convergence is achieved [0046], tool center trajectory D(k) , boundary positions at iteration (k) W(k) [0048, eq. 3], W(k), D(k-1) [0047, eq. 2], showing  a center trajectory for the downhole tool is based on the initial downhole tool trajectory D(0), which is equivalent to an initial downhole tool location)
	identify the downhole tool rotational information; (measuring the azimuth of the tool , such as a magnetometer or a rotational speed sensor [0028], measurement M, for each rotation of the tool, Nth rotation of the tool [0044], position at a given point in time [0038], position of downhole tool [0039], positions D [0046])
	identify measurement data of the downhole tool; (a set of measurements [0008], The set of measurements used in the systems and methods of this disclosure include a measurement of tool azimuth together with an acoustic measurement. The set of measurements may include other additional measurements ‘e.g., measurements from an accelerometer, gyroscope, and / or strain gauge’ [0023])
	and input at least a shape of a borehole, the downhole tool center trajectory;
the downhole tool rotational information and the measurement data of the downhole tool into an information fusion for drilling dynamics to identify at least one of a whirling of the downhole tool, a vibration of the downhole tool, or a stick slip of the downhole tool (measurements of borehole boundary, tool center position, or mud parameter, equivalent to inputs, enable borehole stability monitoring and/or drilling optimization,  Drilling dynamics, equivalent to information fusion for drilling dynamics, identification of shocks, vibration, whirl severity, assess the vibrational state downhole and adjust the drilling parameters accordingly  [0073]; borehole … shape, geometry [0031], measurements at multiple azimuths (e.g., by rotation [0032], positions of … the downhole tool [0040], Nth rotation, a time period that corresponds to less than one to several dozens of rotations of the tool  [0044], equivalent to inputs). 

Although initial trajectory can be interpreted as an initial downhole tool location, Jarrot does not explicitly cite the initial downhole location.

Benson discloses an initial downhole tool location in identifying the subsequent path of the tool (first location of the rotary steerable BHA with respect to a target drilling path, create a convergence path from the first location of the rotary steerable BHA [abs, claims 1, 6, 12 and 18]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date of the invention to modify the teachings of Jarrot in view of Benson to calculating an initial downhole tool location and identifying a center trajectory for the downhole tool based at least in part from the initial downhole tool location for an improved drilling operation with minimal error.
	
As per claim 14, Jarrot, Pedrycz and Benson disclose claim 13 set forth above.
Benson further discloses “rate of penetration, weight on bit, revolutions per minute, or torque on bit” as collected data (WOB, ROP [0033], RPM [0044], torque [0157]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date of the invention to modify the teachings of the combined prior art in view of Harmer to modify the teachings of the combined prior art in view of Harmer to 

As per claim 15, Jarrot and Pedrycz disclose claim 13 set forth above.
Jarrot discloses identifying borehole condition (borehole boundary distances and tool center trajectory [claims 12 & 13]).

Benson further discloses “altering the downhole tool based at least in part on the one the borehole drilling condition and the drilling efficiency and drilling conditions such as whirling of the downhole tool, the vibration of the downhole tool, or the stick slip of the downhole tool’ (monitor and change drilling rig settings, such as the WOB and/or differential pressure to alter the ROP or the radial orientation of the toolface, change the flow rate of drilling mud, and perform other operations [0043], Reliability in drilling operations is often tied to vibration and the problems that vibration can cause, such as stick-slip and whirling [0123]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date of the invention to modify the teachings of the combined prior art in view of Benson to alter the downhole tool based at least in part on the one or more borehole condition and the drilling efficiency for an accurate and effective drilling control.

	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Jarrot, Pedrycz and Benson in view of Zhang (US 20170212263 A1), hereinafter ‘Zhang’ and Keegan (US 20160011295 A1), hereinafter ‘Keegan’.
As per claim 16, Jarrot and Pedrycz disclose claim 13 set forth above.
The set forth combined prior art is silent regarding “the estimate the shape of the borehole comprises: picking a time arrival; smoothing the time arrival; aligning a phase of the time arrival; and averaging the phase of the time arrival”.

Zhang discloses determining shape of borehole using a technique of smoothing a time arrival (shape of borehole [0006, 0043], arrival time, smoothing [0010, 0026, Fig. 8, 0083, 0085, 0088-0089, Fig, 10, 0105, claims 6-7]).

Keegan disclose a technique of aligning and averaging a phase of arrival time for determining a location of a receiver with a signal (time of arrival, align phase [0004, 0029, 0070, 0123-0124, claim 1], average phase [0112, Fig. 9B, 0118], for determining a location of a receiver with a multi-carrier signal [0004]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date of the invention to modify the teachings of the combined prior art in view of Zhang and Keegan to estimate the shape of the borehole using techniques of picking a time arrival, smoothing the time arrival, aligning a phase of the time arrival, and averaging the phase of the time arrival for an accurate and effective drilling control.

Allowable Subject Matter
	Claims 6-8, 10-12 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As per claim 6, the closest prior art of record, Jarrot, Seeman, Benson, Dowell, Harmer, Zhang and Keegan, either singularly or in combination, fail to anticipate or render obvious the limitation 
	“converting the time curve into a distance versus tool angle curve” in combination with other claims.

As per claims 7-8, claims would be allowable because base claim 6 would be allowable.

As per claim 10, the closest prior art of record, Jarrot, Seeman, Benson, Dowell, Harmer, either singularly or in combination, fail to anticipate or render obvious the limitation
	“identifying the center trajectory for the downhole tool comprises:
	calculating a least-square error of the synchronous pulse-echo acquisition data;
	minimizing the least-square error:
	and determining an acquisition shift value of the center trajectory for the downhole tool” in combination with the base claim.

As per claims 11-12, claims would be allowable because base claim 10 would be allowable.

As per claim 17, the closest prior art of record, Jarrot, Benson, Dowell, Harmer, Zhang and Keegan, either singularly or in combination, fail to anticipate or render obvious the limitation “the smoothing the time arrival is performed with a circular convolution” in combination with base claims.

As per claim 18, the closest prior art of record, Jarrot, Benson, Dowell, Harmer, either singularly or in combination, fail to anticipate or render obvious the limitation
	“identify the tool center trajectory comprises:
	calculating a least-square error of the synchronous pulse-echo acquisition data;
	minimizing the least-square error:
	and determining an acquisition shift value of the center trajectory for the downhole tool” in combination with the base claims.

As per claims 19-20, claims would be allowable because base claim 18 would be allowable.

	Claims 24-26 recite subject matter which is allowable over the prior art, and would be allowable if rewritten or amended to overcome current objections.
As per claims 24-26, the closest prior art of record, Jarrot, Benson, Dowell, Harmer, either singularly or in combination, fail to anticipate or render obvious the limitation
	“identifying the tool center trajectory comprises:
	calculating an initial downhole tool location;
	calculating for a least-square error of the synchronous pulse-echo acquisition;
	calculating for a minimization of the least-square error:
	and determining a shift acquisition of the center trajectory for the downhole tool” in combination with other limitations.

	Claims 21-23 are allowed.
	The following is an examiner’s statement of reasons for allowance: As per claims 21-23, the closest prior art of record, Jarrot, Benson, Dowell, Harmer, Zhang and Keegan, either singularly or in combination, fail to anticipate or render obvious the limitation 
	“converting the time curve into a distance versus tool angle curve” in combination with other claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Notes with regard to Prior Art
	The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
	Guner (US 10508534 B2) discloses the transmit electrodes or two or more of the transmitters 130a may be excited at the same time ([col 14 line 25-41]).
	Mcelhinney (WO02068796 Al) discloses “A borehole attribute determination apparatus comprising at least three sensors mounted on a drill head, each sensor being arranged to determine a distance from the sensor to an adjacent side of the borehole. Preferably sensors are acoustic transducers, which perform caliper measurements at two separate distances from the drill head, which can subsequently be compared to monitor change in borehole size and shape” ([abs]).
	Boone (CN 101868595 A) discloses methods and systems for drilling to a target location include a control system that receives an input comprising a planned drilling path to a target location and determines a projected location of a bottom-hole assembly of a drilling system. The projected location of the bottom-hole assembly is compared to the planned drilling path to determine a deviation amount. A modified drilling path is created to the target location as selected based on the amount of deviation from the planned drilling path, and drilling rig control signals that steer the bottom-hole assembly of the drilling system to the target location along the modified drilling path are generated ([abs]).
	Pecht (CA 2636564 A1) discloses in-drilling alignment methods which limit the growth of errors of an inertial navigation system for measurement- while-drilling. A 

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KAY whose telephone number is (408)918-7569.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/DOUGLAS KAY/Primary Examiner, Art Unit 2865